Citation Nr: 0830541	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  03-34 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic cervical 
spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971 and from August 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

The claim was previously before the Board in May 2005 wherein 
the denial below was upheld.  The veteran appealed to the 
United States Court of Appeals for Veteran's Claims (Court).  
In a May 2007 Memorandum Decision, the May 2005 decision was 
vacated and the matter was remanded to the Board.  

In January 2008, the Board remanded the appeal to the RO 
pursuant to the Court's Memorandum Decision.  The claim has 
been returned to the Board and is now ready for appellate 
disposition.

The Board notes that in March 2002 the veteran requested a 
formal hearing to be held before a local Decision Review 
Officer (DRO).  The veteran subsequently withdrew his request 
for formal hearing and instead, an Informal Conference was 
held in October 2003.  As such, there are no outstanding 
hearing requests of record.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A chronic cervical spine disorder, variously diagnosed as 
cervical spondylosis, canal stenosis, neural foraminal 
narrowing, and status post anterior cervical diskectomy and 
allograft fusion, were not incurred during the veteran's 
period of active military service. 

3.  Degenerative disc disease (DDD) of the cervical spine did 
not manifest in the year following separation from either 
period of active military service.


CONCLUSIONS OF LAW

The criteria for the establishment of service connection for 
a chronic cervical spine disorder have not been met.  38 
U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VCAA letter was issued in March 2001, prior to the decision 
on appeal.  The veteran was notified of: the information or 
evidence necessary to substantiate the claim; the necessary 
information or evidence, if any, the claimant was to provide; 
and the necessary information or evidence, if any, the VA 
will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

An additional VCAA letter was sent to the veteran in January 
2008 pursuant to Board Remand.  This letter further notified 
the veteran of the evidence necessary to establish a 
disability rating and effective date.  Dingess/Hartman v. 
Nicholson, 
19 Vet. App. 473 (2006).  The claim was last readjudicated in 
the June 2008 supplemental statement of the case (SSOC).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical and personnel records, 
post-service VA and private treatment records, a buddy 
statement, and VA examination reports. 

The Board notes the veteran maintains that service medical 
records from the Irwin Army Community Hospital in Fort Riley, 
Kansas, dated between January 1977 and March 1977 are 
missing.  Multiple attempts have been made to obtain these 
missing records, if any, to no avail.  Initially, the 
veteran's service medical records were mailed to the RO in 
April 2001.  In February 2003, after the allegation of 
missing records was raised, the RO received confirmation from 
the National Personnel Records Center (NPRC) that there were 
no additional service medical records at their location.  In 
February 2003, the RO was also notified that there were no 
records of the veteran at the Office of the United States 
Army of the Surgeon General (SGO).  

In September 2003, the RO specifically attempted to obtain 
inpatient clinical records for a spinal cord injury from 
January 1977 to March 1997 from the hospital in Fort Riley, 
Kansas.  While there is no written response from the NPRC, 
the RO indicated in the October 2003 Informal Conference that 
a negative response was received with regard to the request 
for hospital records.  The veteran was notified of the 
aforementioned in the conference and his representative 
signed and acknowledged this fact.

An additional attempt to obtain records from Irwin Army 
Community Hospital was made in January 2008.  The veteran's 
representative argues it is not clear that records of the 
veteran from this hospital do not exist in light of the 
clerical error requesting records from "January 1, 1997, to 
March 31, 1977."  The Board disagrees.  The hospital clearly 
indicated that a search of clinical and outpatient record 
files revealed no medical encounters for this veteran.  
(Emphasis added.) Their search was not limited to the dates 
set forth, but rather for the veteran himself.  

The veteran was notified that these records from this 
hospital did not exist in the June 2008 SSOC.  The veteran 
had 60 days to respond to the SSOC, which he did not.   Any 
further efforts to obtain outstanding service medical 
records, if any, would be futile.  38 C.F.R. § 3.159(c)(2).

Finally, the Board notes that the veteran's representative 
argued that the June 2008 SSOC failed to include a review of 
the buddy statement submitted by AC; however, this statement 
was previously considered in the November 2003 statement of 
the case (SOC).  Therefore, remand for preparation of an SSOC 
is not necessary.  38 C.F.R. § 19.31.

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 


that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran essentially contends that he is entitled to 
service connection for a chronic cervical spine disorder.  
Specifically, he asserts that he injured his neck in 1977 
when his leg became entangled on a rope barrier, which was 
part of an obstacle course, causing him to fall 20 to 25 feet 
and land on his head, neck, and shoulder area.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

As will be discussed below, a chronic cervical spine disorder 
was not noted during service.  While a cervical spine 
disability was eventually diagnosed years after service, the 
weight of the competent medical evidence is against a finding 
that the condition is related to service. 

In this regard, service medical records contain no evidence 
of a fall of this magnitude as described by the veteran.  
Even if this unlikely event had occurred, there were no 
complaints referable to the veteran's neck until February 
1980.  At that time, the veteran complained of neck and back 
pain.  He specifically denied a history of trauma, which is 
contrary to his present reports.   Moreover, x-rays of the 
cervical spine were negative.  

In September 1980, the veteran made complaints of long 
standing neck and left shoulder pain.  He had a normal 
examination.   In October 1980, the veteran again complained 
of neck, as well as shoulder, pain.  There were no neurologic 
deficits found upon physical examination.  The veteran had 
good range of motion.  The examiner noted the veteran had a 
normal examination.  X-rays were again negative.  

The mere fact that the veteran complained of neck and 
shoulder pain in service in 1980 is not enough to establish 
that a chronic cervical spine disorder manifested during his 
active duty service.  38 C.F.R. § 3.303(b).  His separation 
examination was completely negative for complaints of or a 
diagnosis of a cervical spine disorder.  Post-service, the 
veteran was first diagnosed with cervical osteoarthritis in 
1999, some 19 years after the veteran's discharge from active 
duty and clearly outside the one year presumptive period for 
arthritis.  38 C.F.R. §§ 3.307, 3.309.


VA outpatient treatment records dated in 2000 show the 
veteran presented in May with a three week history of left 
arm and shoulder pain.  The veteran denied any significant 
past medical history.  It was not until June 2000, that the 
veteran relayed a history of injury during drills in service.  
X-rays taken at that time showed a herniated nucleus pulposus 
of C5-6 and canal stenosis of C3-4 and C4-5.  A diskectomy 
was recommended.

In July 2000, the veteran underwent an anterior cervical 
diskectomy and allograft fusion for a ruptured C5-6 
intervertebral disc.  The veteran has been variously 
diagnosed with cervical spondylosis, canal stenosis, neural 
foraminal narrowing, and status post anterior cervical 
diskectomy and allograft fusion.  

This lengthy period without treatment (between separation 
from service in 1980 and the first diagnosis of DDD of the 
cervical spine in 1999) is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  The Board 
notes that no medical professional has provided any opinion 
linking the diagnosed DDD in the veteran's cervical spine to 
any aspect of his period of service.  

Upon VA examination in October 2003, the examiner opined that 
DDD of the cervical spine with post-fusion residuals was not 
at least as likely as not related to an injury or medical 
condition during the veteran's active duty service.  The 
examiner reasoned that had the veteran fell on the back of 
his neck in 1997 as reported, it would have produced a 
significant degree of pain, which the examiner felt would 
have necessitated treatment between 1977 and 1980.  

The examiner further noted that service medical records in 
1980 noted no history of trauma.  The examiner further 
reasoned that the veteran was able to work as a sheet-metal 
worker up until 1999.  The examiner also indicated that there 
was a long gap in treatment after service and VA records 
dated in 2000 were devoid of any findings of long-term 
chronic cervical dysfunction or evidence of atrophy.  The 
examiner stated that if there had been a long standing disk 
rupture from 1977 as claimed, one would expect to see some 
degree of atrophy and reflex loss, which the veteran did not 
have.  The examiner concluded that it was more likely than 
not that the veteran's cervical disk disease and myelopathy 
was related to some etiology other than active military duty.

Upon VA examination in May 2008, the examiner opined that 
after review of the medical record and the veteran's history, 
it was not at all likely that the veteran's cervical spine 
disorder, which began in 1999, was in any way related to the 
veteran's service.  The examiner reasoned that between 1980 
and 2000, the veteran was able to maintain regular work at a 
factory.  The examiner concluded that despite current reports 
of neck pain since discharge, the chronologic time frame did 
not support an injury to the neck while in service, which 
would be causatively connected to the veteran's symptoms 
beginning in 1999.

Finally, the Board acknowledges the statement of AC, which 
indicates he observed the veteran fall on his back and neck 
in the Spring of 1977.   While it is true that lay statements 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation, the Board has here determined that the 
absence of any records of treatment for a cervical spine 
disorder either in service or for many years after service 
outweighs the veteran's contentions of a cervical spine 
disorder beginning in service and continuing thereafter, and 
hence the Board finds that in this case there is not evidence 
to support a medical opinion establishing a causal link to 
service.  38 C.F.R. § 3.303(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); See also Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

In conclusion, the preponderance of the evidence is against 
the claim, and the appeal must therefore be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 


1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   

ORDER

Entitlement to service connection for a chronic cervical 
spine disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


